EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Chan on 2/26/2021.

The application has been amended as follows: 

1. (Currently Amended) A method of making a graphene material comprising the steps of:
electrolytically reducing a transition metal oxide to a transition metal in an electrolytic cell using a molten salt electrolyte, the transition metal oxide comprising an electrode and a carbon anode;
followed by extracting a ; and
collecting the transition metal from the electrolytic cell.

7. (Currently Amended) The method of claim 1, wherein the step of electrolytically reducing is performed at a temperature above about 400 [Symbol font/0xB0]C and below 1000 [Symbol font/0xB0]C.

17. (Currently Amended) The method of claim 7, wherein the step of electrolytically reducing is performed at a temperature above about 600 [Symbol font/0xB0]C and below 1000 [Symbol font/0xB0]C.

21. (New). The method of claim 1, further comprising drying the graphene material.
Cancel claims 14-15.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reduction of a transition metal oxide to a transition metal while producing graphene is obvious in view of the closest prior art of record. However, collecting the transition metal being formed within the electrolytic cell overcome the closest prior art of record.
The closest art is US 2012/0160699 which discloses a transition metal oxide being electrotically reduced and a carbon material being formed that is skimmed off the top of the electrolyte. US 2016/0115601 discloses a graphene production, collection and isolation process using a transition metal oxide as a negative electrode (cathode).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794